Citation Nr: 1000109	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-33 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
left knee disability.  

2.  Entitlement to a rating in excess of 20 percent for a 
right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1967 to May 1969 and from December 1971 to January 
1973.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
of the Chicago, Illinois Department of Veterans Affairs (VA) 
Regional Office (RO) that, in pertinent part, granted service 
connection for a left knee disability, rated 10 percent, and 
for a right knee disability, rated noncompensable (0 
percent), both effective May 30, 2003.  A March 2006 
statement of the case (SOC) increased the rating for the 
Veteran's right knee disability to 10 percent, effective May 
30, 2003, and continued the 10 percent rating for the 
Veteran's left knee disability.  A March 2008 supplemental 
SOC (SSOC) increased the rating for each knee to 20 percent, 
also effective May 30, 2003.  In October 2009, a Travel Board 
hearing was held before the undersigned; a transcript of the 
hearing is associated with the Veteran's claims file.  The 
Veteran has continued to express disagreement with the 
ratings assigned, and as the ratings are less than the 
maximum under the applicable criteria, the issues remain on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

At the October 2009 Travel Board hearing, the Veteran 
testified that has instability of the left knee.  Notably, on 
February 2009 VA examination, he also complained of 
instability.  The examiner merely noted that the knees were 
stable; there is no explanation as to how he arrived at this 
conclusion, and it is unclear whether any tests for 
instability were performed.  Additionally, the examiner did 
not address all pertinent disability factors set forth in 
38 C.F.R. §§ 4.40, 4.45.  Specifically, the examiner did not 
assess functional impairment due to incoordination, weakened 
movement and excess fatigability in terms of additional 
degrees of limitation of motion.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Therefore, another examination is 
necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(finding that once VA undertakes the effort to provide an 
examination, it must provide an adequate one).  

Based on the evidence of record, it is also clear that there 
are medical records of treatment and evaluation the Veteran 
received for his left knee disability outstanding, but 
necessary for a complete disability picture in this matter.  
Significantly, review of the evidence of record reveals that 
the Veteran has had four surgeries on his left knee, the most 
recent being in 1988 and 2004 (the latter being during the 
appeal period).  Treatment records leading up to, of, and 
following those surgeries are not associated with the 
Veteran's claims file.  In a June 2003 VA Form 21-4142, 
Authorization and Consent to Release Information to VA, the 
Veteran identified Dr. C. as the treating physician for his 
left knee surgery in 1988.  A letter was sent to Dr. C. in 
July 2003 requesting the treatment records; no response was 
received.  A subsequent July 2003 letter was sent to the 
Veteran asking him to submit a new VA Form 21-4142 for Dr. C. 
so that the RO could obtain the treatment records; no 
response was received.  As these matters are being remanded 
anyway, the Veteran should be provided another opportunity to 
submit new VA Form 21-4142's so that the treatment records 
can be associated with the claims file for a complete picture 
of the Veteran's bilateral knee disabilities.  

The Veteran is advised that under 38 C.F.R. § 3.158(a), where 
evidence (to include releases for evidence) requested in 
connection with a claim for increase is not furnished within 
one year of the request, the claim is to be considered 
abandoned.  

In addition, the record also reflects the Veteran receives VA 
treatment.  The most recent VA treatment records associated 
with his claims file are from March 2008.  As VA treatment 
records are constructively of record and may be pertinent to 
the Veteran's claim, they should be updated on remand.    

As this appeal is from the initial rating assigned with the 
award of service connection, "staged" ratings are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association 
with the claims file updated (to the 
present) copies of the complete clinical 
records of all VA treatment and 
evaluations the Veteran has received for 
his bilateral knee disability since March 
2008.  

2.  The RO should ask the Veteran to 
identify any and all providers of 
evaluation and/or treatment he has 
received for his bilateral knee disability 
(those not already of record), and to 
provide releases for records of any 
private treatment or evaluation providers, 
specifically including records of 
treatment leading up to, of, and following 
the Veteran's left knee surgeries in 1988 
and 2004.  The RO should secure copies of 
the complete records of treatment and 
evaluation from all sources the Veteran 
identifies.  If any provider does not 
respond, the Veteran should be so advised, 
and reminded that ultimately it is his 
responsibility to ensure that any private 
records are secured.  

3.  The RO should then arrange for the 
Veteran to be examined by an orthopedist 
to ascertain the current severity of his 
service-connected bilateral knee 
disability.  The Veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies, specifically including 
ranges of motion and tests for 
instability, should be completed.  The 
examiner should determine whether there is 
additional loss of function due to pain, 
on use, or during flare-ups (if any), and, 
if feasible, express the additional 
impairment of function in terms of 
additional degree of limitation of motion.  
If this is not possible, the examiner 
should so state.  The examiner should also 
specifically note whether there is 
instability or subluxation, and the degree 
of any such found.  The examiner should 
explain the rationale for all opinions.  

4.  The RO should then readjudicate the 
claim for increased rating, to include 
consideration of the possibility of 
"staged" ratings, if indicated.  If 
either remains denied, the RO should issue 
an appropriate SSOC and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

